DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims / Response to Amendment
	The response filed on 08/04/2022 has been entered. Claim(s) 1-16 are canceled. Claim(s) 17-36 remain pending and have been examined below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 17-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For this reason a second non-final office action has been issued to afford the Applicant the opportunity to fully respond to the new rejection.

Claim Interpretation
The Office is interpreting the limitation “a plurality of monolithic formed ceramic abrasive particles” per the Applicant’s specification in paragraph [0031] to mean “The material from which the shaped abrasive particle 20 with a sloping sidewall 22 is made comprises a ceramic and specifically in one embodiment alpha alumina. Alpha alumina particles can be made from a dispersion of aluminum oxide monohydrate that is gelled, molded to shape, dried to retain the shape, calcined, and then sintered. The shaped abrasive particle's shape is retained without the need for a binder to form an agglomerate comprising abrasive particles in a binder that are then formed into a shaped structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 (Previously Presented) and 31 (Previously Presented), the limitation “at least 50% of the monolithic formed ceramic abrasive particles are rotated about a z-axis passing through each of the monolithic formed ceramic abrasive particles and the backing to a predetermined z-direction rotational orientation” is indefinite because the term “rotated about a z-axis” is unclear. Per the interview with Counselor Medved on 08/26/2022 and for purposes of examination, the Office will interpret the limitation to read as “at least 50% of the monolithic formed ceramic abrasive particles are each rotated about a z-axis passing through each of the monolithic formed ceramic abrasive particles and the backing to a predetermined z-direction rotational orientation”, where each abrasive particles is rotated about a Z-axis through the particle as shown in figure 1C as though pined by the z-axis and allowed to rotate, and that each particle is predetermined in its rotation about the z-axis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al (US Patent No. 4,930,266) in view of Culler et al (US PGPUB No. 2009/0165394), hereinafter referred to as Calhoun and Culler, respectively.
	Regarding claim 17 (previously presented), Calhoun discloses a coated abrasive article (24) comprising: 
	a plurality of abrasive particles (col 6, lines 32-67, 14); and 
	a backing (col 6, lines 32-67, 16); 
	wherein the plurality of abrasive particles are attached to the backing (fig 1, 14 is attached to 16) and at least 50% of the monolithic formed ceramic abrasive particles are each rotated about a z-axis passing through each of the monolithic formed ceramic abrasive particles and the backing to a predetermined z-direction rotational orientation (fig 4 and col 3, lines 1-7, 31-38, col 6, lines 64-67, and claim 1, showing that each 14 is individually predetermined and rotated about a z-axis through each particle to make a predetermined pattern).
	Calhoun does not explicitly disclose  plurality of monolithic formed ceramic abrasive particles.
	Culler teaches a coated abrasive article comprising:
	a plurality of monolithic formed ceramic abrasive particles (par [0046], 220, where 220 meets the same definition as the applicant for a monolithic formed ceramic abrasive particle); and 
	a backing (par [0056], the abrasive articles are applied to a backing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calhoun with the teachings of Culler to incorporate the monolithic formed ceramic abrasive particles because having a shaped abrasive particle may help with grinding performance (par [0050-0051], summarized).
	Regarding claim 18 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, wherein the z-direction rotational orientation is not random and occurs more frequently than would occur by a random z- direction rotational orientation of the plurality of monolithic formed ceramic abrasive particles (col 6, lines 64-67, where the particles are arranged in concentric rows).
	Regarding claim 19 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, wherein the predetermined z-direction rotational orientation of at least 50 percent of the monolithic formed ceramic abrasive particles is at an angle ranging from approximately zero degrees to approximately 90 degrees relative to a longitudinal axis of the article (fig 4 and col 6, lines 64-67, where the particles are arranged in concentric rows, showing the angle of the particles ranges from 0 degrees to 90 degrees).
	Regarding claim 20 (previously presented), Calhoun as modified discloses the elements of the claimed invention as stated above in claim 17, but does not explicitly disclose wherein the plurality of monolithic formed ceramic abrasive particles are attached to the backing by a make coat comprising a resinous adhesive.
	Culler further discloses the plurality of monolithic formed ceramic abrasive particles (120) are attached to the backing (paragraph [0043], 120 is attached to a backing) by a make coat (paragraph [0043], 120 is attached to a backing using a make coat) comprising a resinous adhesive (paragraph [0056], teaching the make coat has a resin layer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Calhoun with the teachings of Culler to incorporate the abrasive particles to be attached to the packing by a make coat comprising a resinous adhesive because the make coat reduces “shelling” of the shaped abrasive particles (par [0043], summarized).
	Regarding claim 21 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, wherein the backing is a flexible backing (col 6, line 42, 16 is a flexible backing).
	Regarding claim 22 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, further comprising a size coat applied over the plurality of monolithic formed ceramic abrasive particles attached to the backing (claim 9).
	Regarding claim 23 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, wherein the coated abrasive article (24) comprises a disc (fig 4, in the shape of a lily pad which is substantially a disc) and the predetermined z-direction rotational orientation positions the plurality of monolithic formed ceramic abrasive particles circumferentially (col 6, lines 64-67, concentric rows) and a pattern created by the plurality of monolithic formed ceramic abrasive particles comprises a plurality of concentric circles (col 6, lines 64-67, concentric rows).
	Regarding claim 24 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, wherein the coated abrasive article (24) comprises a sheet or a belt (col 3, lines 46-46 being on a belt) and the predetermined z-direction rotational orientation positions the plurality of monolithic formed ceramic abrasive particles at an angle of approximately 0 degrees to a longitudinal axis of the belt or the sheet and a pattern created by the plurality of monolithic formed ceramic abrasive particles comprises a plurality of parallel lines (claim 1).
	Regarding claim 25 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, wherein the coated abrasive article (24) comprises a disc (fig 4, in the shape of a lily pad which is substantially a disc) and the predetermined z-direction rotational orientation positions the plurality of monolithic formed ceramic abrasive particles radially (col 6, lines 64-67, concentric rows extending radially) and a pattern created by the plurality of monolithic formed ceramic abrasive particles comprises a plurality of concentric circles (col 6, lines 64-67, concentric rows).
	Regarding claim 26 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, wherein at least 80% of the monolithic formed ceramic abrasive particles have the specified z-direction rotational orientation (col 3, lines 64-67, each particle, meaning 100% are individually positioned and predetermined).
	Regarding claim 27 (previously presented), Calhoun as modified discloses the elements of the claimed invention as stated above in claim 17, but does not explicitly disclose wherein the monolithic formed ceramic abrasive particles comprise plates having two opposed substantially planar surfaces
	Culler further teaches the monolithic formed ceramic abrasive particles comprise plates having two opposed substantially planar surfaces (Culler, fig 6B, 124 and 126).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Calhoun with the teachings of Culler to incorporate the abrasive particles to have opposing faces because this is a factor in the shape of the particle where the shape determines the effectiveness of the grinding, such that controlling the shape improves cost, performance, or life of the abrasive particle and/or article (page 1, paragraphs  [0003-0004], summarized).
	Regarding claim 28 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 27, wherein the opposed substantially planar surfaces each have a triangular perimeter (fig 6a, 120 is shown to have a triangular perimeter).
	Regarding claim 29 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, wherein the plurality of formed ceramic abrasive particles each comprise at least one surface feature that is chosen from: a concave surface; a convex surface; a vertex; an aperture; a ridge; a line or a plurality of lines; a protrusion; and a depression (fig 6B, 120 has a ridge).
	Regarding claim 30 (previously presented), Calhoun as modified further discloses the coated abrasive article of claim 17, wherein 100 percent of the monolithic formed ceramic abrasive particles are rotated to the predetermined z-direction rotational orientation (col 3, lines 64-67, each particle, meaning 100% are individually positioned and predetermined).
	Regarding claim 31 (previously presented), Calhoun discloses a method of forming a coated abrasive article (24), the method comprising: 
	disposing a plurality of ceramic abrasive particles (14) in a plurality of apertures (13) of a screen (12), at least 50% of the plurality of the abrasive particles are each rotated about a z-axis passing thorough each of the apertures and ceramic abrasive particles to a predetermined z-directional orientation (fig 4 and col 3, lines 1-7, 31-38, col 6, lines 64-67, and claim 1, showing that each 14 is individually predetermined and rotated about a z-axis through each particle to make a predetermined pattern); 
	contacting the screen (12) with a coated backing (16); and 
	releasing the plurality of ceramic abrasive particles to the backing (fig 1, 14 is released to 16), 
	wherein a predetermined rotational direction of the monolithic formed ceramic abrasive particles about the z-axis passing through each particle and the backing is substantially the same as the predetermined z-directional orientation of the formed ceramic abrasive particles in the apertures (fig 4 and col 3, lines 1-7, 31-38, col 6, lines 64-67, and claim 1, showing that each 14 is individually predetermined and rotated about a z-axis through each particle to make a predetermined pattern, fig 1, shows the pattern on the screen and on the backing the same).
	Calhoun does not explicitly disclose a plurality of monolithic formed ceramic abrasive particles.
	Culler teaches a plurality of monolithic formed ceramic abrasive particles (par [0046], 220, where 220 meets the same definition as the applicant for a monolithic formed ceramic abrasive particle); and 
	a backing (par [0056], the abrasive articles are applied to a backing).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Calhoun with the teachings of Culler to incorporate the monolithic formed ceramic abrasive particles because having a shaped abrasive particle may help with grinding performance (par [0050-0051], summarized).
	Regarding claim 32 (previously presented), Calhoun as modified further discloses the method of claim 31 wherein each of the apertures has a profile defined by a shape chosen from a circle, a triangle, a square, a rectangle, a pentagon, a hexagon, a heptagon, an octagon, a nonagon, or a decagon (fig 1, showing 13 as having a circular profile).
	Regarding claim 33 (previously presented), Calhoun as modified further discloses the method of claim 31, wherein a largest dimension of an aperture is larger than a largest dimension of the monolithic formed ceramic abrasive particle disposed therein (fig 1, the 14 is smaller than the aperture created by 23 around 14).
	Regarding claim 34 (previously presented), Calhoun as modified further discloses the method of claim 31, further comprising a retaining member attached to the screen and the plurality of monolithic formed ceramic abrasive particles (col 4, line 50 – col 5, line 2).
	Regarding claim 35 (previously presented), Calhoun as modified further discloses the method of claim 34, further comprising removing the retaining member after the screen is contacted with the coated backing (col 4, line 50 – col 5, line 2).
	Regarding claim 36 (previously presented), Calhoun as modified further discloses the method of claim 31, wherein the method is free of at least one of electrostatic coating and drop coating (col 5, lines 42-53, being free from electrostatic coating and drop coating).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723